EXHIBIT 10.01

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) between Blue Earth, Inc., a Nevada
corporation (the “Company”) and Donald R. Kendall, Jr. (the “Executive”), dated
as of this 31st day of January, 2014 (the “Effective Date”).

RECITALS

A.

The Company desires to employ Executive as the Chief Executive Officer of a
wholly-owned subsidiary of the Company, tentatively named Blue Earth Capital
(hereinafter “BEC”), the purpose of which is to provide financing opportunities
and financing  and merger and acquisition advisory work for the Company and its
subsidiaries in the areas of their current activities and mutually agreed upon
future activies, and the Executive is willing to accept such employment and
render such services, all upon and subject to the terms and conditions contained
in this Agreement; and

B.

References to the Company throughout this Agreement shall include the Company,
BEC and all of their affiliates.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties agree as follows:

1.

Term.  The term of employment of the Executive by the Company hereunder shall be
for a period commencing as of the Effective Date and ending on January 31, 2015
(the date on which this Agreement shall expire, as such date may be extended in
accordance with the terms of this Section 1 is hereinafter referred to as the
"Expiration Date").  Subject to the terms of Section 6, unless the Executive or
the Company gives at least thirty (30) days’ prior written notice to the other
party of its desire to terminate this Agreement in accordance with Section 6
before the Expiration Date (the "Termination Notification Date"), this Agreement
will be automatically extended for further period(s) of one year from the then
current Expiration Date (the "Extended Period") on the same terms and conditions
as herein set forth.  Except when the contrary is indicated, the phrase "the
term of this Agreement" or the “Term” shall henceforth be deemed to include the
Extended Period.

2.

Engagement of Executive.  The Company agrees to employ the Executive and the
Executive accepts employment as Chief Executive Officer of BEC.

3.

Duties and Powers.  During the Term, the Executive will serve in the position
described in Section 2 above and will have such responsibilities, duties and
authorities, and will render such services of an executive and administrative
character not inconsistent with those normally given to an executive of a a
subsidiary of a public corporation, all in accordance with the terms and
conditions of this Agreement and the business plan and capital budgets of BEC to
be developed by the Executive and the Board of Directors of the Company (the
“Board”) and to be approved by the Board and Executive from time to time. There
shall not be a specific “time requirement” for performing the duties defined
herein.   Subject to the limitations set forth in this Agreement, Executive
shall devote Executive's best efforts, energies and abilities, and skill and
attention to the business and affairs of the Company and its affiliates.
Executive shall perform the duties and carry out the responsibilities assigned
to the Executive to the best of the Executive's ability, in a diligent,
trustworthy, businesslike and efficient manner for the purpose of advancing the
business of the Company and its affiliates and shall adhere to any and all of
the employment policies of the Company that will be created. Executive agrees
that during the Employment Period Executive will not engage in any other
business activity or have any business pursuits or interests which interfere or
conflict with the performance of Executive's duties hereunder, provided, that
nothing in this Section 3 shall be deemed to prohibit Executive from: (i)
serving as a director or officer or both of such not-for-profit corporations as
he may desire, joining and participating in such committees for community or
national affairs as he may select and joining and serving on business
corporation boards of directors or as an officer or both and engaging in other
activities; (ii) investing in stock or any corporation listed on a national
securities exchange or traded in the over-the-counter market, but only if
Executive  and its associates (as such term is defined in Regulation 14A
promulgated under the Exchange Act), and the Executive's affiliates collectively
do not own more than an aggregate of five (5%) percent of the stock of such
corporation, or (iii) engaging in any of the activies described in Schedule A,
including ownership interests in the companies referenced in Schedule A.  In
addition, Executive shall be entitied to attend all Board and Committee
meetings, and will have access to all information provided to the Board.





--------------------------------------------------------------------------------




4.

Compensation.  

(a)

Annual Base Salary.  During the Term, the Executive shall receive a base salary
at the rate of $120,000 per annum (the “Annual Base Salary”), which shall be
paid initially in semi-monthly installments and at all times in frequency
consistant with other employees of Company, as determined from time to time by
Company commencing on the signing of this Agreement and continuing through the
Term.  The Company shall also pay Executive $10,000 upon signing of this
Agreement in consideration of past due services to the Company.  

The Executive shall be eligible for periodic salary increases, but not
decreases, as determined in the sole discretion of the Compensation Committee of
the Board (the “Committee”).  Unless increased by the Committee in its sole
discretion, the Annual Base Salary shall apply for each year during the Term.
 Any increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.  The Annual Base Salary shall
not be reduced after any such increase and the term Annual Base Salary as
utilized in this Agreement shall refer to Annual Base Salary as so increased.
 Executive may be paid performance bonuses at the direction of the Committee.

(b)

Stock Options.  For as long as Executive shall remain an employee of the
Company, he shall be eligible to participate in the Company’s 2009 Equity
Incentive Plan (the “Plan”) and all subsequent plans.  Upon execution of the
Agreement, the Company and Executive shall enter into stock option agreements
totalling 1,300,000 shares of Common Stock, consisting of the maximum $100,000
per year of Incentive Stock Options (100,000 shares) vesting each year and the
remainder being Non-Qualified Stock Options (1,200,000 shares) under the Plan.
 All of the foregoing options shall be  exercisable at $2.00 per share (equal to
the fair market value of Blue Earth Common Stock when the business terms,
including the Purchase Price, was reached between the parties, which was on
December 4, 2013), and shall not be subject to the terms and conditions of a
lock-up/leak-out agreement to be entered into on this date.

(c)

Benefits.  During the Term, the Executive (i) shall be entitled to participate
in all employee benefit plans which any senior executive management officer of
the Company is entitled to participate in (subject to, and on a basis consistent
with, the terms, conditions and overall administration of such plans, programs
and arrangements) and shall not be entitled to a lesser grant of rights which
any other employee of the Company receives under any such employee benefit
plans; (ii) shall receive and participate in all profit sharing, incentive
compensation, 401K plans and pension benefits and  executive retirement and
supplemental benefits (collectively, “Pension Benefits”) which are  available to
any other senior executive management officer of the Company; and (iii) shall
receive health insurance programs, executive medical and dental benefits, life
insurance, disability plans, accidental death and dismemberment benefits plus
such other benefits which are available to the senior executive management of
the Company (collectively, “Welfare Benefits”) which are generally available to
other senior executives officers of the Company.  Notwithstanding the foregoing,
the Company shall initially reimburse Executive for the cost associated with
certain employee benefit plans, including health insurance, that will continue
to cover Executive for a period of time following the Effective Date, which
shall be mutually agreed to by the parties and set forth on Schedule B.

(d)

Business Expenses.  The Company shall pay the office rent and related overhead
and excpenses of Executive during the Term, examples of which are set forth on
Schedule B.  During the Term, the Company shall provide Executive with such
assistance as mutually agreed to, including appropriate reimbursement for the
costs associated with his executive assistant.  The Company will also reimburse
executive for all reasonable and necessary travel, attendance of conferences and
other business expenses related to the business of the Company as set forth in
the mutually agreed upon business plan and the budget.

The parties shall mutually agree when a support person may be needed for finance
modeling.




(e)

Insurance; Indemnification.  During the Term and thereafter while the Executive
could have any liability, the Executive shall be named as an insured party in
any liability insurance policy (including any director and officer liability
policy and errors and omissions policy) maintained by the Company for its
directors and/or senior executive officers.





2




--------------------------------------------------------------------------------




5.

Success Fees; Carried and Equity Interest.  

(a)

The Company hereby agrees to negotiate in good faith a success fee of between
0.5% and 2% of the aggregate consideration paid and/or received by the Company
on a case-by-case basis on transactions introduced by the Executive and/or on
which he was actively involved, provided that the parties acknoweledge that at
0.5% to 2% is generally well below for comparable tranactions.  The parties
agree to take into consideration fees paid to third parties for such
transactions when determining equitble success fees for the Executive.  

(b)

When the Company establishes an investment fund, business development company,
or similar entities for financing future projects, Executive will have a carried
interest or other equity component in such finance entities, and such allocation
shall be mutually agreed between the parties.

6.

Termination of Employment.  

(a)

Death or Disability.  The Executive’s employment shall terminate upon the death
of the Executive during the Term; provided, however, his estate shall be
entitled to receive the success set forth in Section five for a period of one
year after his death.  If it is determined that the Disability of the Executive
has occurred during the Term (pursuant to the definition of Disability set forth
below), the Company may give to the Executive written notice in accordance with
Section 15(c) of this Agreement of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have resumed performance of any of
his duties.  Prior to the Disability Effective Date, the Executive shall
continue to be treated as if fully and actively employed by the Company for
purposes of this Agreement, and without respect to whether or not the Executive
is or is not determined to be Disabled.  For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company for 180 consecutive business days as a result of incapacity due
to mental or physical illness which is determined to be total and permanent by a
physician selected by the Executive or spouse of the Executive and reasonably
acceptable to the Company.  

(b)

By the Company.  

(i)

For Cause.  The Company may terminate the Executive’s employment during the Term
for Cause.  For purposes of this Agreement, “Cause” shall mean:

(1)

the Executive’s conviction of, or plea of nolo contendere to, any felony (other
than vicarious liability which results solely from Executive’s position,
provided that Executive did not know, or should not have known, of any act or
failure to act upon which such conviction or plea is based, or knew, but acted
on the advice of counsel);

(2)

the Executive’s willful misconduct with regard to the Company having a material
and demonstrable adverse effect on the financial condition of the Company and
its subsidiaries, as a whole; provided that the Executive is given the
opportunity to cure the same within 60 days after receipt of a detailed notice
setting forth the particulars of the acts and how they materially and adversely
effect the Company and its subsidiaries and further subject to the text
following sub clause (3); or

(3)

the Executive’s failure to attempt to adhere to, or take affirmative steps to
carry out, any legal, lawful and proper directive of the Board that are
consistent with the duties and authorities set forth in this Agreement, after
receipt of written notice from the Board and a reasonable opportunity to cure
such non-adherence or failure to act.  





3




--------------------------------------------------------------------------------

The termination of Executive’s employment under 6(b)(2) and 6(b)(3) above shall
not be deemed to be for Cause unless and until there shall have been delivered
to the Executive a copy of a resolution duly adopted by the affirmative vote of
the entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (2) or (3) above, and specifying
the particulars thereof in detail.  For purposes of this Agreement, no act, or
failure to act, on Executive’s part shall be considered willful unless done, or
omitted to be done, by Executive in bad faith and without reasonable belief that
Executive’s act or failure to act was in the Company’s best interests.  Any act,
or failure to act, based upon authority granted pursuant to a duly adopted Board
resolution or advice of counsel shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the Company’s best
interests.  

(c)

By the Executive.  

(i)

Without Good Reason.  The Executive may terminate employment under this
Agreement by giving Notice of Termination to the Company in accordance with
Section 15(c) of this Agreement no less than 2 months prior to such termination,
unless such termination is pursuant to Section (6)(c)(ii) below, or the Company
elects to waive or reduce such notice requirement. In the event Executive ceases
to be an employee of Blue Earth under this provision within thirty (30) months
after the Effective Date, Executive shall forfeit any remaining Options that he
received under this Agreement, which have not yet vested.

(ii)

With Good Reason.  The Executive’s employment may be terminated by the Executive
for Good Reason.  For purposes of this Agreement, “Good Reason” shall mean any
of the following reasons unless Executive has consented to waive the provision:

(1)

except as contemplated in Section 3 of this Agreement, any material diminution
in the Executive’s title or position or material diminution in authority, duties
or responsibilities as set forth herein;

(2)

the assignment of any material duties or responsibilities to the Executive that
are not commensurate with the Executive’s title, authority or position as set
forth herein;

(3)

a material decrease in Annual Base Salary, Employee Benefits or any other
compensation hereunder, including success fees and carried interest described in
Section 5;

(4)

any material diminution of benefits described in Sections 4(b), (c), (d) (e), or
(f) of this Agreement;

(5)

any material breach of this Agreement by the Company after written notice from
the Executive and a reasonable opportunity for the Company to cure such breach;

(6)

relocation of the Executive from his current location of domicile;

(7)

the Company is convicted or enters into a plea agreement in a court of law; the
Company is found to have violated securities laws by the Securities and Exchange
Commission, or other similar regulatory agency, or through a plea or similar
settlement agreement;

(8)

the Company’s failure to materially support the activities of BEC consistent
with the business plan or budget mutually agreed to by the parties; provided
that the Company is given the opportunity to cure the same within 60 days after
receipt of a detailed notice setting forth the particulars of how the Company is
failing to support the activities of BEC.  





4




--------------------------------------------------------------------------------



(9)

In the event the parties are unable to agree upon success fees and carried
interest and/or equity interests in a mutually agreed manner, the parties will
submit such dispute to a mutually agreeable financial expert and thereafter to
binding arbitration in Las Vegas, Nevada before the American Arbitration
Association, provided that any such dispute be resolved within sixty (60) days
from when it is first submitted to the financial expert.

For purposes of this Section 6(c)(ii), any good faith determination of “Good
Reason” made by the Executive following a Change of Control shall be conclusive.
 

(d)

Notice of Termination.  Any termination by the Company for Cause, or by the
Executive, shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 15(c) of this Agreement.  For purposes
of this Agreement, a “Notice of Termination” means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice).  The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.  

(e)

Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Executive without Good Reason, the Date of Termination shall
be two (2) months after the date on which the Executive notifies the Company of
such termination (or such earlier date if approved by the Company),
respectively, (iii) if the Executive’s employment is terminated by reason of
death or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be.  

7.

Obligations of the Company upon Termination

(a)

Good Reason or Without Cause.  If, during the Term, the Executive shall
terminate employment for Good Reason, or the Company shall terminate his
employment without Cause:

(i)

the Company shall pay to or for the Executive, on the same dates he would have
received the same if employment was not so terminated,  amounts equal to : (1)
the Executive’s Annual Base Salary for a one year period from the date of
termination; and (2)  any bonus earned during prior fiscal years but not yet
paid to Executive and bonus payments for each year until the original Expiration
Date or the Extended Period (if this Agreement was extended pursuant to Section
1 hereto); (3) all benefits set forth in Section 4, inclusive of, but not
limited to Pension Benefits, Welfare Benefits and Other Benefits; (4) all
compensation set forth in Section 5 and (5) any compensation previously deferred
by the Executive (together with any accrued interest or earnings thereon), in
each case to the extent not theretofore paid (the sum of the amounts and
benefits described in clauses (l), (2), (3) (4) and (5) shall be hereinafter
referred to as the “Accrued Obligations”);

(ii)

to the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company (such, other amounts
and benefits shall be hereinafter referred to as the “Other Benefits”);

(iii)

to the extent not already vested, Executive shall have ninety (90) days from the
Date of Termination to exercise all outstanding rights for stock, warrants, or
other equity ownership interests in the Company and Blue Earth which have then
vested; provided, that if (a) the Executive does not timely exercise, and (b)
the fair market value of the underlying stock is greater than the exercise
price, then such option shall be deemed to have automatically been exercised (on
a cashless basis) on the nintieth (90th) day following the Date of Termination.





5




--------------------------------------------------------------------------------



(b)

Death.  If the Executive’s employment is terminated by reason of the Executive’s
death during the Term, this Agreement shall terminate without further
obligations to the Executive’s legal representatives under this Agreement, other
than for payment of (1) the Executive’s Annual Base Salary earned during prior
years but not yet paid; (2) any bonus earned during prior fiscal years but not
yet paid to Executive and any bonus payments until the first year anniversary of
the Date of Termination; and (3) any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon) and the
timely payment or provision of Other Benefits.  The payment obligations
described in this Subparagraph (b) shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination.  

(c)

Disability.  If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Term, this Agreement shall terminate without
further obligations to the Executive, other than for payment of  (1) the
Executive’s Annual Base Salary earned during prior years but not yet paid; (2)
any bonus earned during prior fiscal years but not yet paid to Executive and any
bonus payments until the first year anniversary of the Date of Termination; and
(3) any compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon) and the timely payment or provision of
Other Benefits.  Accrued Obligations shall be paid to the Executive on the same
dates as if employment was not terminated by reason of Disability. The Welfare
Benefits shall continue through the Welfare Protection Period (as defined
below).   

(d)

Other than for Good Reason. If Executive voluntarily terminates employment
during the Term (excluding a termination for Good Reason), this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of (1) the unpaid Executive’s
Annual Base Salary; (2) any bonus earned during prior fiscal years but not yet
paid to Executive; (3) any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and the timely payment
or provision of Other Benefits; and (4) Welfare Benefits for the Executive and
his family for a period of two years after the Date of Termination (the “Welfare
Period”). The payment obligations described in this Subparagraph (d) shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination.

(e)

Cause: Other than for Good Reason.  If the Executive’s employment shall be
terminated for Cause during the Term, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive (i) his Annual Base Salary through the Date of Termination, (ii) the
amount of any compensation previously deferred by the Executive, and (iii) Other
Benefits, in each case to the extent theretofore unpaid.  

Non-exclusivity of Rights

.  Nothing in this Agreement shall prevent or limit the Executive’s continuing
or future participation in any plan, program, policy or practice provided by the
Company and for which the Executive may qualify, nor shall anything herein limit
or otherwise affect such rights as the Executive may have under any contract or
agreement with the Company.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.  

9.

Entire Agreement.  This Agreement and other documents executed concurrently
herewith or referred to herein contain the sole and entire agreement and
understanding of the parties and supersedes all prior oral understandings or
agreements with respect to the subject matters contained herein.  

10.

Confidentiality; Nondisparagement.

(a)

While employed by the Company and for a period of two (2) years thereafter, the
Executive shall not, without the prior written consent of the Company, disclose
to anyone (except in good faith in the ordinary course of business to a person
who will be advised by the Executive to keep such information confidential) or
make use of any Confidential Information (as defined below) except in the
performance of his duties hereunder, or when required to do so by legal process
by any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) or judicial authority or law that require him to divulge, disclose or
make accessible such Confidential Information.  In the event that the Executive
is so ordered, he shall give prompt written notice to the Company to allow the
Company the opportunity to promptly object to or otherwise resist such order,
provided, however, the Executive may disclose such Confidential Information if
the failure to disclose would result in a penalty or assessment against him.  





6




--------------------------------------------------------------------------------



(b)

“Confidential Information” shall mean all information concerning the business of
the Company or any Subsidiary (as defined below) relating to any of their
products, product development, trade secrets, customers, suppliers, finances,
and business plans and strategies.  Excluded from the definition of Confidential
Information is information (i) that is or becomes part of the public domain,
other than through the breach of this Agreement by the Executive or (ii)
regarding the Company’s business or industry properly acquired by the Executive
in the course of his career as an executive in the Company’s industry and
independent of the Executive’s employment by the Company.  For this purpose,
information known or available generally within the trade or industry of the
Company or any Subsidiary shall be deemed to be known or available to the
public.  

(c)

“Subsidiary” shall mean any corporation controlled directly or indirectly by the
Company, as control is defined in Rule 405 of the Securities Act of 1933, as
amended.  

(d)

While employed by the Company and thereafter, the Executive agrees that he will
not make public statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
(except as Executive reasonably believes is necessary in the course of
performing his duties) which may, directly or indirectly, disparage the Company
or any Subsidiary or their respective officers, directors, employees, advisors,
businesses or reputations.  The Company agrees that, while the Executive is
employed by the Company and thereafter, the Company will not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may, directly or indirectly,
disparage the Executive or his business or reputation.  Notwithstanding the
foregoing, nothing in this Agreement shall preclude either the Executive or the
Company from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.  

11.

Non-competition and Non-solicitation.  

(a)

For the longer of the the period while Executive is employed by the Company or
for a period of two (2) years from the execution of this Agreement (the
“Restricted Period”), the Executive shall not engage in Competition with the
Company or any Subsidiary.  “Competition” shall mean engaging in any activity,
except as provided below, for a Competitor of the Company or any Subsidiary,
whether as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than five percent shareholder of a
publicly traded company) or otherwise (together “Employment”).  A “Competitor”
shall mean any corporation or other entity which derives at least 50% or more of
its revenues from the conduct of business which competes, directly or
indirectly, with the business conducted by the Company, as determined on the
Date of Termination of the Executive’s employment unless the Executive does not
oversee or manage activities of such entity which are competitive with
activities of the Company or Subsidiary.  If the Executive commences Employment
with any entity that is not a Competitor at the time the Executive initially
becomes employed or becomes a consultant, principal, agent, officer, director,
partner, or shareholder of the entity, future activities of such entity shall
not result in a violation of this provision unless (i) such activities were
contemplated by the Executive at the time the Executive initially commenced
Employment or (ii) the Executive commences  overseeing or managing the
activities of an entity which becomes a Competitor during the Restricted Period,
which activities are competitive with the activities of the Company or
Subsidiary.  In addition, the Executive may be employed by, or otherwise
associated with, non-competing portions of the competing entity so long as he
does not oversee, manage or contribute to the competing activities of the
Competitor.  The Executive shall not be deemed to be overseeing, managing or
contributing to the Competitor’s activities which are competitive with the
activities of the Company or Subsidiary so long as he does not regularly
participate in any discussions with regard to the conduct of, or take any act
intended to facilitate the success of, the competing business.  Notwithstanding
the foregoing, the activies described on Schedule A shall not be considered to
be in Competition with the Company.

(b)

Notwithstanding the foregoing Section 11(a), in the event that during the
Restricted Period the Executive desires to accept Employment with a Competitor
which, in the Executive’s reasonable judgment, competes with an insignificant
portion of the business conducted by the Company or Subsidiary, the Executive
shall have the right, prior to accepting such Employment, to submit a written
request to the Company for a limited waiver of the Company’s right to enforce
the provisions of this Section 11; for which the Company shall not unreasonably
withhold it’s consent to the limited waiver.  If the Company determines, in its
good faith reasonable judgment, that the Executive’s proposed Employment with
the Competitor would not result in more than an insignificant level of
competition with the business conducted by the Company or Subsidiary at either
the time such request is made or in the then foreseeable future, the Company
shall grant the Executive the requested waiver.  





7




--------------------------------------------------------------------------------



(c)

During the Restricted Period, the Executive shall not induce employees of the
Company or any Subsidiary to terminate their employment, nor shall the Executive
solicit or encourage any corporation or other entity in a joint venture
relationship, directly or indirectly, with the Company or any Subsidiary, to
terminate or diminish their relationship with the Company or any Subsidiary or
to violate any agreement with any of them.  During such period, the Executive
shall not hire, either directly or through any employee, agent or
representative, any employee of the Company or any Subsidiary or any person who
was employed by the Company or any Subsidiary within 90 days of such hiring.

(d)

The Executive’s compliance with the non-competition and non-solicitation
provisions of this Section 11 shall be deemed compliant with any other
non-competition or non-solicitation provision agreed to between the Executive
and the Company, including but not limited to any stock option or equity grants.

(e)

The parties recognize that the Executive’s agreement to comply with the
foregoing non-competition and non-solicitation provisions are in consideration
for 200,000 of the non-qualified stock options granted to him pursuant to the
Sale of Goodwill Agreement dated as of the date hereof.




12.

 Successors.  This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.  

(a) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.  

(b) The Company will require any successor to all or substantially all of the
business (whether direct or indirect, by purchase of ownership interests,
merger, consolidation or otherwise and/or purchase of assets of the Company) to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.  

13.

Full Settlement: No Mitigation: No Offset.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In the event of any termination of employment, the
Executive shall be under no obligation to seek other employment, and amounts due
the Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment that he may maintain other than
substantially comparable Welfare Benefits provided by a new employer.  

14.

Remedies.  If the Executive materially breaches any of the provisions contained
in Sections 10 or 11 above, the Company shall have the right to immediately seek
injunctive relief.  The Executive acknowledges that such a breach of Sections 10
or 11 would cause irreparable injury and that money damages would not provide an
adequate remedy for the Company; provided, however, the foregoing shall not
prevent the Executive from contesting the issuance of any such injunction on the
ground that no violation or threatened violation of Sections 10 or 11 has
occurred.  

15.

Miscellaneous.  

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada without reference to principles of conflict of laws.
 Any disputes with respect to the interpretation of this Agreement or the rights
and obligations of the parties hereto shall be exclusively brought in any
federal or state court of competent jurisdiction located in the City of Las
Vegas, State of Nevada. Each of the parties waives any right to object to the
jurisdiction or venue of such courts or to claim that such courts are an
inconvenient forum.





8




--------------------------------------------------------------------------------

(b) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.  

(c) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party, by courier or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

      

Donald R. Kendall, Jr.

c/o Kenmont Solutions Capital GP, LLC

711 Louisiana, Suite 1750

Pennzoil Building, South Tower

Houston, Texas 77002

If  to the Company:

       

Blue Earth, Inc.

2298 Horizon Ridge Parkway, Suite 205

Henderson, NV 89052

Attn:  Johnny R. Thomas, CEO

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.  

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 6(c)(ii)(1) through (6) of this Agreement, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.  

(f)

Compliance with Code Section 409A and Other Applicable Provisions of the
Internal Revenue Code.

(i)

It is intended that (1) each payment or installment of payments provided under
this Agreement is a separate “payment” for purposes of Internal Revenue Code
(“Code”) Section 409A, and (2) that the payments satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A, including
those provided under Treasury Regulations 1.409A-1(b)(4) (regarding short-term
deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year
exception) and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation
pay).  Notwithstanding anything to the contrary herein, if the Company
determines (1) that on the date of Executive’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) or at such other
time that the Company determines to be relevant, Executive is a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company, and (2) that any payments to be provided to Executive pursuant to
this Agreement are or may become subject to the additional tax under Code
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Code Section
409A if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) or, if sooner, the date of Executive’s death.  Any
payments delayed pursuant to this Section 14(f)(i) shall be made in a lump sum
on the first day of the seventh month following Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) or, if
sooner, the date of Executive’s death.  It is intended that Agreement shall
comply with the provisions of Code Section 409A and the Treasury Regulations
relating thereto so as not to subject Executive to the payment of additional
taxes and interest under Code Section 409A. In furtherance of this intent, this
Agreement shall be interpreted, operated, and administered in a manner
consistent with these intentions.  For the avoidance of doubt, all payments
required to be paid hereunder shall be paid to Executive pursuant to the terms
of this Agreement even if such payment fails to comply with the provisions of
Code Section 409A.





9




--------------------------------------------------------------------------------



(ii)

In addition, to the extent that any reimbursement, fringe benefit or other,
similar plan or arrangement in which Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Code Section 409A, (i) the
amount eligible for reimbursement or payment under such plan or arrangement in
one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (ii) subject to any shorter time periods provided herein
or the applicable plans or arrangements, any reimbursement or payment of an
expense under such plan or arrangement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and (iii) the right to any reimbursement or in-kind benefit is not subject to
liquidation or exchange for another benefit.

(iii)

Notwithstanding anything herein to the contrary, a termination of Executive’s
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A (and Treasury
Regulation 1.409A-1(h)) (which, by definition, includes a separation from any
other entity that would be deemed a single employer together with the Company
for this purpose under Code Section 409A (and Treasury Regulation 1.409A-1(h)),
and for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” “termination date,” or similar terms
shall mean “separation from service.”

(iv)

For the avoidance of doubt, the Company shall pay any amounts that are due under
this Agreement following Executive’s termination of employment, death,
Disability or other event within the periods of time that are specified in this
Agreement, provided, however, that the Company, in its sole and absolute
discretion, shall determine the date or dates on which any such payment shall be
made during such specified period.

(v)

By accepting this Agreement, Executive hereby agrees and acknowledges that
neither the Company nor its Subsidiaries make any representations with respect
to the application of Code Section 409A to any tax, economic or legal
consequences of any payments payable to Executive hereunder.  Further, by the
acceptance of this Agreement, Executive acknowledges that (i) Executive has
obtained independent tax advice regarding the application of Code Section 409A
to the payments due to Executive hereunder, (ii) Executive retains full
responsibility for the potential application of Code Section 409A to the tax and
legal consequences of payments payable to Executive hereunder and (iii) the
Company shall not indemnify or otherwise compensate Executive for any violation
of Code Section 409A that my occur in connection with this Agreement.  The
Parties agree to cooperate in good faith to amend such documents and to take
such actions as may be necessary or appropriate to comply with Code Section
409A.

(vi)

The parties agree that the incentive options and non-qualified stock options
granted to Executive as of the date hereof are in conformity with Section 409A,
and specifically do not provide for the deferral of compensation pursuant to
Treasury Regulation 1.409A-1(b)(5).  Furthermore, neither party shall take a
contrary position before the Internal Revenue Service or other governing
authority.
































10




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.  

Blue Earth, Inc.










By:  /s/  Johnny R. Thomas

Name:  Johnny R. Thomas

Title:   CEO







/s/ Donald R. Kendall, Jr.

Donald R. Kendall, Jr.


























































































































11




--------------------------------------------------------------------------------




SCHEDULE A




Blue Earth, Inc. Employment Agreement

Donald R. Kendall, Jr. Permitted Activities




In addition to non profit boards and committees, personal investing and boards;
the following activities are permitted under the documents outlining the
relationships between Blue Earth, Inc., Blue Earth Capital and affiliates and
Donald R. Kendall, Jr. and Kenmont Solutions Capital:




1)

Kenmont activities outside of Kenmont Solutions Capital (including but not
limited to Private Equity and Private Equity Fund of Funds); Kenmont Investment
Management; advisory activities related to Carolina Financial Group, Corridor
Energy LLC, Aura Systems, Inc. (including a possible role as Chair, Vice Chair
or board member), Best Tech Brands, LLC (Additech Inc.), Oorja Protonics Inc. ;
small scale lending (anything that Blue Earth Capital is interested in will be
shown to them first after the date here of); Executive Committee of Dopotta,
Jwala and Nitani Game Preserves; Advisory and Management of MLP Activities;
 Advisory and Management of Secondary Activities; and Advisory and Management of
Workout Activities




2)

Significant Board of Director positions:

a.

American Midstream Partners, L.P.

b.

Solar City Corporation

c.

SGE Management, LLC (“Stream Energy”)

d.

Tangent Energy Solutions, Inc.
















































































12




--------------------------------------------------------------------------------




SCHEDULE B




Welfare Benefits




[TBD]







Business Expenses










The parties to this Agreement shall mutually agree to an initial budget promptly
upon the execution of this Agreement.  Within sixty (60) days from the execution
of this Agreement, the parties shall mutually agree upon a business plan and
final budget.  The Company shall have the option to pay all business expenses in
either cash or shares of Blue Earth Common Stock for the earlier of one year
from the date of this Agreement or until one or more success milestones are met.
 All shares of Common Stock will be valued at the ten (10)-day closing average
price determined on the last day of each month and paid three months in advance
with the first quarter due and payable upon execution of this Agreement.




















































































































13


